UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):March 20, 2012 AMERICAN CAMPUS COMMUNITIES, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-32265 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification Number) 12700 Hill Country Boulevard, Suite T-200 Austin, TX 78738 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(512) 732-1000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b)On March 20, 2012, Joseph M. Macchione informed the Board of Directors of American Camus Communities, Inc. that he declined to stand for re-election to the Board due to the time demands of his business activities. Item 7.01 Regulation FD Disclosure The press release related to Mr. Macchione's resignation is attached hereto as Exhibit99.1. Such information is furnished pursuant to Item 7.01 and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (c)Exhibits The Exhibits to this Report are listed on the Exhibit Index attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 20, 2012
